DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 This office action is responsive to the amendment filed on 2/9/2022. As directed by the amendment: claims 1-6, 13, 15, 18 have been amended, claims 17 has been cancelled and new claims 19-21 have been added.  Thus, claims 1-16 and 18-21 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 8,147,435 and 10,413,472 has been reviewed and is NOT accepted for the following reasons:
“The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TDs, along with another copy of the TDs, unless they file a TDs that is signed by the applicant.
Please note the TDs must be re-filed. No new fees are due”
Priority
In response to applicant’s remark that “Applicant respectfully asserts that the application includes matter disclosed in prior-filed U.S. application Serial No. 11/084,289. Therefore, the claimed matter is not new matter; and claims 1-18 are entitled to the benefit of the prior applications. Since the claims are entitled to the benefit of the prior applications, Applicant respectfully requests examination under the first to invent (pre-AIA ) provisions”, the examiner has reconsidered and found the remarks persuasive in light of evidence of support provided in Applicant’s remarks.
Accordingly, claims 1-16 and 18-21 are entitled to the benefit of the prior application and the present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimizu (US 6,213,962) in view of Ito (US 5,630,790) and Yu (US 6,039,679)
Regarding claim 1, Shimizu discloses a portable body massager 61 (fig. 15 and 17) comprising: 
a portable housing 62 (figs. 14-15) sized to be received and supported by a backrest of a conventional chair (fig. 17), the housing having a partially transparent external contact surface 3 (fig. 14, “cover member 3 formed of stretch fabric or the like”, see col. 5, lines 8-12, which is transparent (defined as “having  the     property 
of transmitting light without appreciable scattering” by https://www.merriam-webster.com/dictionary/transparent) for receiving a portion of a body of a user (fig. 14); 
a longitudinal guide 66 (fig. 15, “guide rails 66”, col. 11, lines 4-6) mounted in the housing 62 (fig. 15); 
a carriage 8 (fig. 15) oriented in the housing and cooperating with the guide 66 for limited longitudinal translation in the housing along the guide (col. 11, lines 4-11); 
a motor 70 (fig. 15) operably coupled to the housing and the carriage to translate the carriage along the guide 66 (col. 11, lines 4-20); 
at least  one massage member 16R,16L (fig. 15, “massage rollers”) supported by the carriage to impart a massage effect upon the portion of the user's body as the carriage is translated relative to the housing (col. 11, lines 4-20)
Shimizu does not disclose that the motor being supported upon the carriage. However, Ito teaches a roller-type massaging mechanism (fig. 1) that can be incorporated into a seat or backrest of a chair (see abstract), the massaging mechanism comprising a motor 8 mounted on the carriage 2 (fig. 1) and having transmission mechanism for translation up and down the guide 4 (figs. 1-2, col. 2, lines 6-56). Ito also teaches that the roller-type massaging mechanism further including at least a pair of massage members 7 (fig. 1) and each of the member rotates in circular kneading motion about an axis (vertical axis along arrow 5 in fig. 1) that is generally perpendicular to both the longitudinal axis of the guide and a transverse axis of the guide. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Shimizu's reference such that the motor would be mounted upon the carriage, as suggested and taught by Ito, for the purpose of providing a suitable mechanism having a motor operable to translate the carriage along the guide (col. 1, lines 34-39).
Shimizu does not disclose a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member. However,  Yu teaches a massage apparatus (fig. 3) comprising: a housing 10; a massage member 16 (fig. 3) provided on the housing for contacting a body part of a user (col. 3, lines 30-35): a massage mechanism 30 oriented within the housing for imparting a massage effect to the massage formation for massaging the body part (fig. 3); and a light source 18 comprising several colored diodes that flash when energize  provided on the massage member for conveying an illumination effect from the massage formation (col. 3, lines 25-29). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Shimizu‘s reference, to include a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member, as suggested and taught by Yu, for the purpose of providing flashing light effect thereby enhancing attraction of the massaging device (col. 3, lines 30-32).
Regarding claims 2-5, Shimizu discloses wherein operation of the motor 70 further comprises continuous rotation within a range of translation of the carriage to provide a rotary massage effect from the at least one massage member (fig. 15, col. 11, lines 1-37); wherein operation of the motor is controlled from a control pad (see control pad having control buttons in fig. 14);  further comprising a transmission 65 in cooperation with the motor 70, the housing 62 and the carriage 8 (fig. 15) wherein operation of the motor operate the transmission to translate the carriage to a desired longitudinal orientation (with a range between upper and lower limit switches 71, fig. 15); wherein the at least one massage member 16L,16R  is supported for rotation relative to the carriage; 
Regarding claims 7-13, Shimizu discloses comprising a second motor 31(fig. 15) in operable communication with the at least one massage member to rotate the at least one massage member relative to the carriage (figs. 7a-b and 8a-b);  wherein the at least one massage member 16R,16L is supported for rotation relative to the carriage; and wherein the second motor 31 cooperates with the at least one massage member to continuously rotate the at least one massage member relative to the carriage to provide a rotary kneading effect (figs. 8a-b, “kneading massage operation”, see abstract and col. 4, lines 44-45) to a targeted region of the user's body corresponding to a longitudinal orientation of the carriage; wherein the at least one massage member is supported for rotation 16L,16R relative to the carriage 8 (fig. 15); and wherein the second motor 31 cooperates with the at least one massage member to rotate the at least one massage member relative to the carriage (figs. 7a-b and 8a-b); wherein operation of the second motor is controlled from a control pad (see control pad having control buttons in fig. 14); wherein operation of the second motor 31 further comprises continuous rotation to provide a continuous rotary kneading effect of the at least one massage member (figs. 8a-b, “kneading massage operation”, see abstract and col. 4, lines 44-45); wherein operation of the second motor 31 further comprises continuous operation to provide a continuous kneading massage effect of the at least one massage member (figs. 8a-b, “kneading massage operation”, see abstract and col. 4, lines 44-45); wherein the at least one massage member 16R or 16L (fig. 15) provide a Shiatsu massage (defined by Applicant as “rotary kneading massage effect”, see figs. 8a-b, “kneading massage operation”, see abstract and col. 4, lines 44-45).
Regarding claims 14-15, Yu further teaches wherein the light source further comprises at least one light emitting diode 18 (col. 3, lines 25-29); wherein the light source generates a mobile visual illuminated effect (“several colored diodes lamps 18 that flash when energized”, col. 3, lines 25-29)
Regarding claim 19, Shimizu discloses wherein the housing has a longitudinal axis (see axis along rod 69 in fig. 15); wherein the motor 70 is further defined as a first motor (fig. 15), the motor comprising a motor output shaft driven thereby (see fig. 15), the motor output shaft being operably coupled to the housing to translate the carriage 8 along the guide 66 (fig. 15); and wherein the at least one massage member comprises at least a pair of massage members 16R and 16L transversely spaced about the longitudinal axis (fig. 15).
Claims 1, 6, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (US 2004/0049136) in view of Ito, Shimizu and Yu.
Regarding claim 1, Lin discloses a portable body massager (fig. 1-4 and see abstract) comprising: 
a portable housing 7 (fig. 3) sized to be received and supported by a backrest of a conventional chair (see [0004]), 
a longitudinal guide 71 (fig. 3, “ screw rod 71”, see [0025]) mounted in the housing 7 (fig. 3); 
a carriage 2 (fig. 3, see [0025]) oriented in the housing and cooperating with the guide 71 for limited longitudinal translation in the housing along the guide 71 (see [0025]); 
a motor (see motor coupled to rod 71 in fig. 3) operably coupled to the housing and the carriage to translate the carriage 2 along the guide 71 (“wheels 214 may move on the fixed frame 7 and thus change the position of the electric massage device through transmission by the engaging block 225 and the screw rod 71”, see [0025]); 
at least  one massage member 6 (fig. 3, [0024]) supported by the carriage to impart a massage effect upon the portion of the user's body as the carriage is translated relative to the housing (see [0024]-[0025]). 
Lin does not disclose that the motor being supported upon the carriage. However, Ito teaches a roller-type massaging mechanism (fig. 1) that can be incorporated into a seat or backrest of a chair (see abstract), the massaging mechanism comprising a motor 8 mounted on the carriage 2 (fig. 1) and having transmission mechanism for translation up and down the guide 4 (figs. 1-2, col. 2, lines 6-56). Ito also teaches that the roller-type massaging mechanism further including at least a pair of massage members 7 (fig. 1) and each of the member rotates in circular kneading motion about an axis (vertical axis along arrow 5 in fig. 1) that is generally perpendicular to both the longitudinal axis of the guide and a transverse axis of the guide. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Lin's reference such that the  motor would be mounted upon the carriage, as suggested and taught by Ito, for the purpose of providing a suitable mechanism having a motor operable to translate the carriage along the guide (col. 1, lines 34-39).
Lin does not disclose that the housing having a partially transparent external contact surface and a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member. 
However, Shimizu teaches a portable massager comprising a housing having a partially transparent  external contact surface 3 (fig. 14, “cover member 3 formed of stretch fabric or the like”, see col. 5, lines 8-12, which is transparent (defined as “having the property of transmitting light without appreciable scattering”) for receiving a portion of a body of a user (fig. 14). Moreover,  Yu teaches a massage apparatus (fig. 3) comprising: a housing 10; a massage member 16 (fig. 3) provided on the housing for contacting a body part of a user (col. 3, lines 30-35): a massage mechanism 30 oriented within the housing for imparting a massage effect to the massage formation for massaging the body part (fig. 3); and a light source 18 comprising several colored diodes that flash when energize  provided on the massage member for conveying an illumination effect from the massage formation (col. 3, lines 25-29). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lin‘s reference, such that the housing includes a partially translucent external contact surface and to include a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member, as suggested and taught by Shimizu and Yu, for the purpose of providing and allowing flashing light effect to be illuminated through the cover of the housing thereby enhancing attraction of the massaging device (Yu’s col. 3, lines 30-32) 
Regarding claims 6 and 16, Lin discloses wherein each of the at least one massage member further comprises: a bracket 4 (fig. 4) rotatably mounted to the carriage; a primary massage node 6 (large node 6 in fig. 4) rotatably mounted to the bracket 4 about an axis of rotation that is not coaxial with an axis of rotation of the bracket 4 (fig. 4), so that the primary massage node rotatable relative to the bracket to provide a rolling massage effect (see fig. 5-6 and [0029]); and a secondary massage node 6 (small node 6 in fig. 5) rotatably mounted to the bracket 4 about an axis of rotation that is not coaxial with the axis of rotation of the bracket and the axis of rotation of the primary massage node (fig. 5), so that the secondary massage node can rotate relative to the bracket to provide a rolling massage effect (see fig. 5-6 and [0029]), the secondary massage node being smaller than the primary massage node (figs. 4-5) so that the rolling massage effect of the secondary massage node differs from that of the primary massage node;  wherein the at least one massage member comprises at least one massage node 6 (hemispherical node in figs. 4-5).
Regarding claim 18, the combined references disclose the light source further comprises a plurality of light emitting diodes 18 mounted to the at least one massage member 10 (see Yu’s figs. 1-2 and col. 3, lines 25-29) to illuminate the at least one massage node 6 (hemispherical node in Lin’s figs. 4-5).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,147,435 in view of Shimizu, Ito and/or Lin. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 8,147,435 in view of Shimizu, Ito and/or Lin (see discussion above) teach essentially all the claimed features. 
Claims 1-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,413,472 in view of Yu. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,413,472 in view of Yu (see discussion above) teach essentially all the claimed features. 
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot in view of  the new ground of rejection with new additional reference Ito ‘790 as fully discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG D THANH/Primary Examiner, Art Unit 3785